[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 69 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 70 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 72 
On the trial of this action the court found, as a fact, upon a conflict of evidence, "that said Richard Hughes, at the time of the execution and delivery of the said deed, * * * was mentally competent to execute the same; that said deed was not executed by said Richard Hughes through force, fraud or undue influence imposed upon him by said defendants, or any or either of them, but the same was the free and voluntary act and deed of said Richard Hughes." It is conceded that there was sufficient evidence to sustain this finding, unless the record in the lunacy proceeding was conclusive evidence, and hence the facts found by the jury therein incapable of contradiction by the defendants in this action.
All contracts of a lunatic, habitual drunkard or person of *Page 73 
unsound mind, made after an inquisition and confirmation thereof, are absolutely void, until by permission of the court he is allowed to assume control of his property. (L'Amoureaux v.Crosby, 2 Paige, 422; Wadsworth v. Sharpstein, 8 N.Y. 388; 2 R.S. 1094, § 10.) In such cases the lunacy record, as long as it remains in force, is conclusive evidence of incapacity. (Id.)
Contracts, however, made by this class of persons before office found, but within the period overreached by the finding of the jury, are not utterly void, although they are presumed to be so until capacity to contract is shown by satisfactory evidence. (Id.; Van Deusen v. Sweet, 51 N.Y. 378; Banker v. Banker,
63 id. 409.) Under such circumstances the proceedings in lunacy are presumptive, but not conclusive evidence of a want of capacity. The presumption, whether conclusive or only primafacie, extends to all the world and includes all persons, whether they have notice of the inquisition or not. (Hart v.Deamer, 6 Wend. 497; Osterhout v. Shoemaker, 3 Hill, 513; 1 Greenl. Ev. § 556.)
These principles are now well settled in this state, and no question could have arisen as to the right of the defendants to show that the grantor, at the time the conveyance in question was executed, was of sound mind, but for the fact that the grantee was the petitioner in the lunacy proceedings. It is claimed that he thereby became a technical party to the record, as that expression is commonly understood in law, and, hence, that he is so completely bound by the finding of the jury as to be precluded from attempting to show the actual truth. This point does not appear to have been passed upon by the courts, although there aredicta of learned judges bearing somewhat upon it.
A party is ordinarily one who has or claims an interest in the subject of an action or proceeding instituted to afford some relief to the one who sets the law in motion against another person or persons. Interest, or the claim of interest, is the statutory test as to the right to be a party to legal proceedings *Page 74 
almost without exception. Unless a party has some personal interest in the result he can have no standing in court. But any one, even a stranger, can petition for a commission to inquire as to the sanity of any other person within the jurisdiction of the court. While this is now provided by statute it was also the rule at common law, although a strong case was required if the application was not made by some person standing in a near relation to the supposed lunatic. (Code Civ. Pro. § 2323; In reSmith, 1 Russ. 348; In re Persse, 1 Moll. 439; Shelford on Lunatics, etc., 94; 2 Crary's N.Y. Pr. 5; Ordronaux' Judicial Aspects of Insanity, 218.)
The origin and history of lunacy proceedings throw some light upon the subject. It was provided by an early statute in England that "the king shall have the custody of the lands of natural fools (idiots), taking the profits of them without waste or destruction, and shall find them in necessaries, of whose fee soever the lands be holden; and after their death he shall restore them to their rightful heirs, so that no alienation shall be made by such idiots, nor their heirs be in anywise disinherited." (17 Edw. 2d, chap. 9.) The same statute provided for lunatics, or such as might have lucid intervals, by making the king a trustee of their lands and tenements, without any beneficial interest, as in the case of idiots, who were the source of considerable revenue to the crown. (Id. chap. 10;Beverley's Case, 4 Coke, 127a; 1 Blackstone's Com. chap. 8, § 18, p. 304.) This statute continued in force from 1324 until 1863. (Ordronaux' Judicial Aspects of Insanity, 4.) The method of procedure thereunder is described by an early writer as follows: "And, therefore, when the king is informed that one who hath lands or tenements is an idiot, and is a natural from his birth, the king may award his writ to the escheator or sheriff of the county where such idiot is to inquire thereof." (Fitzherbert de Nat. Brev. 232.) The object of the writ was to ascertain by judicial investigation whether the person proceeded against was an idiot or not, so that the king could act under the statute, for his right to control idiots or lunatics and their estates *Page 75 
did not commence until office found. (Shelford on Lunatics, etc., 14.) Subsequently authority was given to the lord chancellor to issue the writ or commission to inquire as to the fact of idiocy or lunacy, and the method of procedure was by petitionsuggesting the lunacy. (Id.; In re Brown, 1 Abb. Pr. 108, 109.) It was the ordinary writ upon a supposed forfeiture to the crown, and the proceeding was in behalf of the king as the political father of his people. (Id.; Fitzherbert de Nat. Brev. 581.) As the means devised to give the king his right by solemn matter of record, it was necessary before the sovereign could divest title. (3 Bl. Com. 259; Phillips v. Moore,100 U.S. 208, 212; Anderson's Dict., tit. Office Found.) It was used to establish the fact upon which the king's rights depended, as in the case of an alien who could hold land until his alienage was authoritatively established by a public officer upon an inquest held at the instance of the government. Whether the basis of action was lunacy or alienage, or otherwise, the proceeding was in behalf of the public, represented by the king. (Id.) The inquisition was an inquiry made by a jury before a sheriff, coroner, escheator or other government officer, or by commissioners specially appointed, concerning any matter that entitled the sovereign to the possession of lands or tenements, goods or chattels, by reason of an escheat, forfeiture, idiocy and the like. (Chit. Prerog. 246, 250; Staunt. 55; Rappalje 
Lawrence Law Dict., tit. Inquest of Office.)
Thus the law came to us from England, and after the Revolution the care and custody of persons of unsound mind, and the possession and control of their estates, which had belonged to the king as a part of his prerogative, became vested in the people, who, by an early act, confided it to the chancellor, and afterwards to the courts. (Laws of 1788, chap. 12; 2 Greenl. 25; Laws of 1801, chap. 30; Laws of 1847, chap. 280; 1 R.S. 147; 2 id. 52.)
But, while the same power was confided, the practice or method of exercising that power was not regulated by the *Page 76 
legislature, so that, almost of necessity, the English course of procedure was followed. (Matter of Brown, supra.)
For nearly a century there was no statute authorizing any court or officer to issue a commission of inquiry, except as the right to judicially ascertain who were lunatics, etc., was implied from the acts committing their care and custody at first to the chancellor and later to the Supreme Court. The right to judicially learn whether a person was a lunatic or not was inferred from the right to his care and custody, provided he was such. Thus it appears that these proceedings have always been instituted in behalf of the public, at first, in behalf of the king, as the guardian of his subjects, and then in behalf of the people of the state who succeeded to the rights of the king in this regard. In both countries the theory of the proceeding was the same, resting upon the interest of the public, as is apparent from an examination of the various statutes and decisions upon the subject already cited. That interest is promoted by taking care of the persons and property of those who are unable to care for themselves, and, by preserving their estates from waste and loss, preventing them and their families from becoming burdens upon the public. The inquisition is an essential step preliminary to assuming control. It is a judicial determination that the person proceeded against is one of the class of persons whose care and custody has been delegated to the courts by the public. Although it involves the forfeiture or suspension of civil rights over person and property, it acts upon the status of the individual only. All the other results follow the judicial decision that the status of the alleged lunatic has changed from soundness to unsoundness of mind. It is then and only then that the courts assume control, which they exercise through their own appointee, who is subject, at all times, to their orders The whole world is bound by the inquisition, and no one, unless it is the lunatic himself, more than another. The law is set in motion by information of a more or less formal character spread before the court, not by a party, but, as in a criminal prosecution, by some one who assumes to act in the matter. While the petitioner, *Page 77 
in rare cases, has been required to pay costs, it was because he acted in bad faith toward the court by calling upon it to act when he knew that there was no ground for action.
For the same reason Lord ELDON required the brothers and sisters of a supposed lunatic, who could not be considered parties in any sense, to pay the costs occasioned by their opposition to a petition for a commission of lunacy presented by strangers to the family, (In re Smith, supra.)
The primary object of the proceeding is not to benefit any particular individual, but to see whether the fact of mental incapacity exists, so that the public, through the courts, can take control. The petitioner can derive no direct benefit from it. The advantage to him, if any, is only such as would result if any other person had first acted in the matter.
Attentive study of the history, nature and object of lunacy proceedings leads to the conclusion that the petitioner therein is not a party to the record so as to be personally estopped by the finding of the jury, except as all the world is estopped.
We also agree with the learned General Term in its conclusion that the title to land was not involved in the proceeding under consideration, and that a commission to inquire as to the mentalstatus of an alleged lunatic has no power to settle any such question. Such a tribunal is not adapted to so important an inquiry. It is not constituted for such a purpose, but simply to inform the conscience of the court as to a particular fact, for a special purpose. It would have no pleadings to guide it. No distinct issue upon the subject could be presented. It would be only incidental to the main question, which relates to existing incapacity. When that is found, the care of the person and estate belongs to the court. Unless that is found the court has no further jurisdiction, whatever else may be found. No other inquiry can become material except from its relation to that question. The command of the commission is to inquire whether the person is a lunatic and if so, from what time, in what manner and how. The period of the incapacity is of no importance unless it includes the present time. *Page 78 
The secondary character of the inquiry as to duration is evident from the fact that if the jury find the alleged lunatic to be of sound mind, they have no power to pass upon any other question, even if they are of the opinion that he has been insane. Moreover, the petitioner would not be allowed to control the proceeding by a settlement or discontinuance or by submitting to a nonsuit, except by permission of the court, which could allow any one to continue if he abandoned it. (Shelford, 22.)
The difficulty of correcting errors by appeal or review is obvious. In fine, such a method of determining the title to real estate is opposed to the theory and policy of the law, which surrounds landed property with so many safeguards.
We think that the validity of the deed in question was not at issue, and that it could not properly be tried in the lunacy proceeding.
The judgment should be affirmed, with costs.
All concur, except BRADLEY, J., not sitting.
Judgment affirmed.